Citation Nr: 0736253	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral hearing loss, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1953 to December 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that increased a noncompensable rating for the 
service-connected hearing loss to 10 percent, effective from 
November 14, 2005.  The veteran asserts that a rating in 
excess of 10 percent is warranted for the service-connected 
bilateral hearing loss.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.


FINDING OF FACT

The veteran has no worse than Level III hearing in the right 
ear and no worse than Level V hearing in the left ear.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, and VII, Diagnostic 
Code 6100 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
for an increased rating, and the relative duties of VA and 
the claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, a subsequent notification letter 
was sent to the veteran in October 2006 which specifically 
explained the assignment of effective dates and disability 
ratings.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings 

The veteran seeks a rating in excess of 10 percent for the 
service-connected bilateral hearing loss.  The veteran has 
submitted numerous lay statements from family and friends who 
all agree that the veteran has a demonstrated hearing loss.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Under the applicable regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the pure tone 
threshold average, as contained in a series of tables within 
the regulations.  The pure tone threshold average is the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85.

The assignment of disability ratings for hearing impairment 
is to be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

VA audiological examination in December 2005 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
55
60
LEFT
35
45
50
60
60

The pure tone threshold average (the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
45 in the right ear and 54 in the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 68 percent in the left ear.  Applying 
these figures to Table VI at 38 C.F.R. § 4.85, the veteran 
has Level III hearing in the right ear and Level V hearing in 
the left ear.  

VA audiological examination in December 2006 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
60
65
LEFT
45
45
55
60
65

The pure tone threshold average (the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
51 in the right ear and 56 in the left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and 72 percent in the left ear.  Applying 
these figures to Table VI at 38 C.F.R. § 4.85, the veteran 
has Level II hearing in the right ear and Level V hearing in 
the left ear.  

In sum, the VA examinations of December 2005 and December 
2006 reveal no worse than Level III hearing in the right ear 
and no worse than Level V hearing in the left ear.  

Applying the facts in this case to the criteria set forth 
above, the assignment of a rating in excess of 10 percent is 
not warranted.  The most severe findings include speech 
discrimination of 80 percent in the right ear and 68 percent 
in the left ear with a pure tone threshold average of 45 
decibels in the right ear and 54 in the left ear.  

The only possible interpretation of these findings under the 
regulations is that the veteran's hearing loss is at no more 
than Level III in the right ear and no more than Level V in 
the left ear.  These levels, when applied to Table VI at 38 
C.F.R. § 4.85, correspond to a 10 percent rating for the 
bilateral hearing loss.  In light of these findings, a rating 
in excess of 10 percent is not warranted for the service-
connected bilateral hearing loss.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) (pertaining to situations where the veteran is deaf) 
and 4.86, (pertaining to exceptional patterns of hearing 
impairment), but the results of the audiometric examinations 
of record clearly show that these provisions are not 
applicable in this case.  There is no other pertinent medical 
evidence of record that would entitle the veteran to a rating 
higher than 10 percent for bilateral hearing loss.

In reaching this decision, the veteran's contentions 
regarding the severity of his hearing loss have been 
considered.  There is no reason to doubt the credibility of 
the veteran or his family and friends with respect to his 
hearing loss disability.  The findings on the multiple 
examinations of record are consistent with the veteran's 
assertions that he has difficulty hearing.  The objective 
findings on examination, however, do not allow for the 
assignment of a rating in excess of 10 percent in this case.  
The Board is bound by the mechanical formula provided by 
regulation for the assignment of ratings for service-
connected hearing loss, and is without authority to grant a 
compensable rating in this case.  Although unfortunate, the 
numeric designations in this case correlate to no higher than 
a 10 percent disability rating.  See 38 C.F.R. § 4.85, Tables 
VI-VII.


ORDER

An increased rating, in excess of 10 percent, for the 
service-connected bilateral hearing loss is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


